981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James E. IRESON, Plaintiff-Appellant,v.Louis W. SULLIVAN,** Secretary of Healthand Human Services, Defendant-Appellee.
No. 90-16514.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 18, 1992.*Decided Dec. 22, 1992.

Before GOODWIN, O'SCANNLAIN and RYMER, Circuit Judges.


1
MEMORANDUM***


2
James Ireson ("Ireson") brought an action in district court pursuant to 42 U.S.C. § 405(g) seeking review of the final decision of the Secretary of Health and Human Services ("HHS").   HHS found that, for the purposes of social security disability insurance benefits, Ireson's period of disability commenced on September 15, 1983.   The district court granted summary judgment in favor of the Secretary.   We affirm.


3
The granting of summary judgment is reviewed de novo.   Miller v. Heckler, 770 F.2d 845, 847 (9th Cir.1985).   The Secretary's findings of fact are conclusive if they are supported by substantial evidence.   Id.


4
We find that there was substantial evidence that Ireson performed "substantial gainful activity" during 1982 and 1983 and was therefore not disabled for the purposes of disability insurance benefits.  42 U.S.C. § 423(d)(4).   The Secretary submitted evidence that Ireson worked as a subcontractor for Grandma's Housecleaning Service from January 20, 1983 to October 1983 earning $4,295.75.   This evidence created a presumption of "substantial gainful activity" which Ireson failed to rebut.   See 20 C.F.R. § 404.1574(b)(2).


5
The decision of the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Louis W. Sullivan is substituted for his predecessor, Otis R. Bowen


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3